Title: From Louisa Catherine Johnson Adams to John Adams, 26 November 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					Washington 26 Novbr. 1822.
				
				I have been so much engaged the last week at races parties and Ball it has been impossible for me to answer your last Letter or to write to CharlesEclipse as you have heard ran down poor Sir Charles who was totally unfitted by his lameness to oppose the pride of the North and I confess the race as it appears to me was altogether so unequal I cannot see any thing to boast of on the winning ride and much to complain of on the other for so cruelly sacrificing a noble animal as a propitiation for the gasconading of his silly Master—It was a good specimen of Virginia arrogance and put me in mind of John Randolph’s assertion in Congress some years ago that the “publick buildings in Washington surpassed every thing in the ancient Cities of Athens and Rome that had ever been displayed to the eyes of an admiring multitude”—This is Hyperbole upon stilts and upon a par with the equality of the two horses when they started for the bet—It is however very ridiculous to make Sectional questions of this trifling and absurd nature and thus keep up a war between North and South whose interests are so combined that mutual good will and good feelings should be the pride and safeguard of both—I am very happy to learn from your Letter to your father that you are doing so well but advise you in future to say but little concerning your position unless it is positively demanded as I think too much has already been said upon the subject and your father and I am willing and desirous to trust to your own exertions without extorting them as well as to Charles’s God Bless you my boy the time draws on fast in which I may hope to see you both in your natural home
				
					L. C. A—
				
				
					I have not been able to procure O’Meara—
				
			